DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  In line 2, Applicant recites “the extension portion”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.  For examination purposes, Examiner treats claim 25 as dependent on claim 23, thus providing the requisite antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 9,062,845).
Regarding claim 19, Tsai discloses a light head comprising: a housing 1 defining a central axis; a channel (generally channel 7, see Figs. 1 and 4; formed between outer wall of housing and wall 11) defined by the housing and comprising opposed side surfaces and a bottom surface, the channel extending along a path in a plane orthogonal the central axis; an auxiliary lighting assembly 2 retained in the channel, the auxiliary lighting assembly comprising: a light source (light sources 2 of LED array 3) disposed in the channel and arranged to emit light toward one of the opposed surfaces of the channel (some light is inherently emitted toward the opposed surfaces of channel 7, see Figure 4); and a light transmissive substrate 5 comprising opposed first and second major surfaces spaced apart from one another in a thickness direction (see at least Fig. 4), an inner edge surface extending between the first and second major surfaces in the thickness direction, and an outer edge surface opposed the inner edge surface and extending in the thickness direction, the inner edge surface of the light transmissive substrate 5 in contact with one of the opposed side surfaces of the channel, the outer edge surface of the light transmissive substrate 5 in contact wit the other of the side surfaces of the channel (see at least Figures 1-10 and column 2, line 45 to column 4, line 8).  
Tsai does not specifically teach that one of the side surfaces of the channel 7 be a diffusively reflective surface and does not specifically teach that light from the light sources 2 be emitted in a direction orthogonal to the central axis (although Examiner notes that LED chips typically emit at least some light in a direction orthogonal the optical axis).  However, emitting light from a light source in a direction orthogonal the central axis of the lamp housing and towards a diffuse reflective surface is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that light sources 2 in Tsai emit light in a direction orthogonal to the central axis and towards a diffuse reflective surface of the channel 7 in order to further the stated objective of providing an a smooth, non-intrusive ring of light with reduced hot spots (see Tsai, at least column 2, lines 58-62 and column 4, lines 7-8).
Regarding claim 20, the light head in Tsai further comprises a primary light source 4 attached to the housing (see at least Figures 1 and 4 and column 2, line 50).
Regarding claim 21, the primary light source 4 in Tsai is arranged proximate a first side (top side) of the housing 1 and the auxiliary lighting assembly 3 is arranged proximate a second side (bottom side) opposite the first side (see at least Fig. 4).  
Regarding claim 22, a cross-section of the light transmissive substrate 5 in Tsai is an L shape (see substrate 5 in Figure 8, there is an extension portion that rests on the outer wall of base 1 which forms an L; Examiner also notes that the light transmissive substrate can properly be designated as collective elements 5 and 6, thus the outer portion of 6 forms cross section L with the light emitting portions of 5,6).
Regarding claim 23, the first and second major surfaces of the light transmissive substrate 5 in Tsai define a light emission portion and an extension portion (again see Fig. 8 and extension portion resting on outer wall of 1) extending from the light emission portion proximate the second major surface in the thickness direction (see Figure 8, the “second major surface” can be designated as the top emission surface of substrate 5, additionally and alternatively the extension portion shown in Figure 8 is “proximate” both major surfaces regardless of the designation).  
Regarding claim 24, the inner edge surface of the light transmissive substrate 5 in Tsai extending between the first and second major surfaces in the thickness direction defines an orifice through the light emission portion (see at least Figures 1 and 4).
Regarding claim 26, the light source 2 is Tsai is attached to one of the opposed side surfaces (see at least Figure 4, at least circuit board portion is attached).
Regarding claim 27, the path in Tsai is a closed loop (see at least Figures 1 and 4).
Regarding claim 28, the path in Tsai extends between respective ends (see at least Figures 1 and 4).  

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to be dependent on claim 23 as set forth in the claim objection above.
Claims 1-9 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 25, the best prior art of record Tsai, anticipates or renders obvious the claimed inventions but fails to teach or suggest that the light source be attached to the extension portion of the light transmissive substrate 5.  Accordingly, the claims are deemed patentable over the prior art of record.  Claims 2-9 and 13-15 are allowable in that they are dependent on, and further limit claim 1.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875